DETAILED ACTION
Response to Amendment
Claims 12-13 and 22 are cancelled. 
Claims 1-11, 14-21 and 23 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-17, 19-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (RWTH – Aachen, 2014) in view of Tennant (US 2014/0267250).
Regarding Claims 1 and 15, Hui teaches a Slope Stability Lidar and method comprising: a laser producing a beam of optical radiation [Fig 3.3, Page 15, Sec 2.2.4-.5]; a scanner that directs the beam of optical radiation into an area on a point by point basis [Abstract; Fig 5.1], each point having an elevation and azimuth with respect to the laser [Abstract; Fig 5.1]; a detector that receives reflected optical radiation from each point [Page 4, Sec. 1.3]; and a processor programmed to: acquire data from the detector and process the data to compile direction data, range data for each point [Page 83; Sec 5.5.3] segment the acquired data into blocks of data defining a voxel [Fig 4.5.6, Fig 6.17; Pages 46-58, Sec 4.4.2 and 4.3]; compare voxel range values over time to identify movement [Fig 20; Page 59-88; Sec 5]; and generate an alert if movement exceeds a threshold [Page 15, Sec 2.2.4-5]. Hui does not explicitly teach but Tennant does teach acquiring and amplitude data for each point [Abstract; 0003; 0010-13], or average the acquired range data within 
Regarding Claim 2, Hui also teaches wherein the laser is a pulsed laser and the processor determines range to a point using a time of flight calculation [Fig 20; Page 59-88; Sec 5]. Tennant additionally teaches this limitation in [0005-07]. 
Regarding Claim 3, Hui also teaches wherein the scanner scans the beam in azimuth using a rotating base and in elevation using a rotating mirror [Page 41, Sec 4;  Page 51-58, Sec 4.4 (all)].
Regarding Claim 4, Hui also teaches wherein each point has a location determined in Cartesian coordinates (x,y,z) or polar coordinates [Fig 5.9].
Regarding Claim 5, Hui also teaches  wherein each block of data forming a voxel is selected based on a voxel size of: azimuth from 0.1 degrees to 1.0 degrees; and/or elevation of 0.1 degrees to 1.0 degrees [Fig 20; Page 59-88; Sec. 5] (users can select voxel size). 
Regarding Claim 6, Hui also teaches  wherein each block of data forming a voxel is selected based on a voxel size of azimuth by elevation from 0.1 degrees x 0.1 degrees to 1.0 degrees by 1.0 degrees [Fig 20; Page 59-88; Sec. 5] as users can select voxel size (The “most suitably” phrase is indefinite and given no patentable weight). 
Regarding Claims 7 and 17, Hui also teaches  wherein each block of data defining a voxel size is segmented by range … or involves using data from some points in more than one block. [Fig 4.5.6, Fig 6.17; Pages 46-58, Sec 4.4.2 and 4.3; Fig 20; Page 59-88; Sec 5] – this is either inherent as multiple pulses are measured and voxels are a segmentation of an image. 
Regarding Claims 8 and 19, Hui also teaches wherein the processor is also programmed to average the acquired amplitude data to produce an average amplitude value for each voxel [Fig 5.15.-16].
Regarding Claims 9 and 20, Hui also teaches wherein the average amplitude value for each voxel is used by the processor to generate a display of an image of the area [Fig 5.15.-16].
Regarding Claims 10 and 21, Hui also teaches wherein the processor displays the identified movement on the image of the area [Fig 5.14.-16].
Regarding Claim 11, Hui also teaches wherein the processor co-registers the image of the area with a photograph or video of the area [Fig 4.2; Fig 4.7; Fig 5.14.-16].
Regarding Claim 14 and 23, Hui also teaches wherein the processor is further programmed to calculate a coherence metric for each voxel [Page 92, Sec 6.2.1].
Regarding Claim 16, Hui does not explicitly teach – but Tennant does teach wherein the step of averaging involves a weighted average and the weighting function is selected from: top hat; normal; linear edge minimisation; non-linear edge minimization [Abstract; 0003; 0010-13]. It would have been obvious to modify the method of Hui with weighted averages based on the intensity, range to target, and scattering properties of the lidar system to reduce errors. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (RWTH – Aachen, 2014) in view of Tennant (US 2014/0267250), as applied to Claim 15 above, and further in view of Tisdall (Mag. Red. Medicine – 2012).
Regarding Claim 18, Hui also teaches comparing a mean range for each sub-voxel to a mean range for that sub-voxel calculated from a previous scan [Fig 20; Page 59-88; Sec 5]; dividing the selected voxel and neighbouring voxels into sub-voxels [[Fig 4.5.6, Fig 6.17; Pages .


Response to Arguments
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive. 
Independent claims 1 and 15 are directed to a lidar system. While the applicant notes in the preamble that this is a “slope stability lidar” no patentable weight is given this feature since no limitations in the body of the claim mention anything about slope or stability. The first 3 limitations of each claim are the basic steps of transmission of an optical beam or pulses, using a mirror or other optical device to scan an area of interest, and detecting the reflected radiation. The acquiring data step is extremely broad, and examiner notes that the word compile is defined as to produce something by collecting information (often from other sources). The segmenting and averaging steps are ways to divide or break the image data down into measureable blocks, common in various imaging techniques. The comparing step is not defined as to what comparison is done. The last step is entirely conditional – meaning no output is produced if no movement is detected. As such 
In response to applicant's arguments against the references individually on Page 7-8, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The allegation that the use of “patches” in Hui teaches away is not persuasive, as the averaging of data for pixels/voxels is taught in secondary reference Tennant. Furthermore, that the applicant has a slightly different interpretation of a voxel does not render Hui as teaching away. 
In response to applicant's argument that Tennant performs averaging of pixel/voxel data because of concerns of systematic error , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant appears to have a much more narrow interpretation of the stated claim limitations than the broadest reasonable interpretation. As such the rejections are maintained. No allowable subject matter can be identified at this time. 

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645